510 Burrard St, 3rd Floor Vancouver BC, V6C 3B9 www.computershare.com Date: April 17, 2015 To: All Canadian Securities Regulatory Authorities Subject: ALDERON IRON ORE CORP. Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : May 14, 2015 Record Date for Voting (if applicable) : May 14, 2015 Beneficial Ownership Determination Date : May 14, 2015 Meeting Date : June 18, 2015 Meeting Location (if available) : TBD, Vancouver, B.C. Issuer sending proxy related materials directly to NOBO: No Issuer paying for delivery to OBO: No Notice and Access (NAA) Requirements: NAA for Beneficial Holders No NAA for Registered Holders No Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 01434T100 CA01434T1003 Sincerely, Computershare Agent for ALDERON IRON ORE CORP.
